10-1262-pr
    Avincola v. Marra



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 29th day of March,two thousand eleven.

    PRESENT:
              RALPH K. WINTER,
              ROSEMARY S. POOLER,
              PETER W. HALL,
                   Circuit Judges.
    __________________________________________

    Luis Avincola,

                              Plaintiff-Appellant,

                        v.                                  10-1262-pr


    Edward Marra,

                   Defendant-Appellee.
    ___________________________________________
    FOR APPELLANT:      Luis Avincola, pro se, Albion, New York.

    FOR APPELLEE:                  Kate H. Nepveu, Esq., Assistant Attorney
                                   General, Office of the Attorney General,
                                   Albany, New York.

             Appeal from a judgment of the United States District Court

    for the Northern District of New York (McAvoy, J.).

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court be AFFIRMED.

     Appellant, pro se, appeals from the district court’s order

granting summary judgment to Appellee in his 42 U.S.C. § 1983

complaint alleging that Appellee demonstrated deliberate

indifference to his serious dental needs.   We assume the parties’

familiarity with the facts, proceedings below, and specification

of issues on appeal.

     We review an order granting summary judgment de novo and ask

whether the district court properly concluded that there were no

genuine issues of material fact and that the moving party was

entitled to judgment as a matter of law.    See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).   In

determining whether there are genuine issues of material fact, we

are “required to resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary

judgment is sought.”   Terry v. Ashcroft, 336 F.3d 128, 137 (2d

Cir. 2003) (quotation marks omitted).   However, “conclusory

statements or mere allegations [are] not sufficient to defeat a

summary judgment motion.”   Davis v. New York, 316 F.3d 93, 100

(2d Cir. 2002).

     Having conducted an independent and de novo review of the

record in light of these principles, we affirm the district

court’s judgment for substantially the same reasons stated by the

district court in its thorough and well-reasoned decision.

                                 2
      We have considered Appellant’s other arguments on appeal

and have found them to be without merit.   Accordingly, the

judgment of the district court is hereby AFFIRMED.



                              FOR THE COURT:

                              Catherine O’Hagan Wolfe, Clerk




                                3